Per Curiam.

Defendant as a statutory tenant was required to serve upon the landlord a 30-day written notice by registered mail of his intention to vacate the space occupied by him. His failure to do so imposes upon him liability for the payment of an additional month’s rent (Business Rent Law, § 8, subd. [g]; L. 1945, ch. 314, as amd.).
The judgment should be modified by increasing the recovery to the sum of $180, with costs, and as modified affirmed, with $25 costs to appellant.
Hecht, Aubelio and Tilzeb, JJ., concur.
Judgment modified, etc.